         Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                         §
Plaintiff,                                       §
                                                 §
v.                                               §           CASE NO. SA: 20-CR-543-OLG
                                                 §
GERARDO SOTO GOMEZ (14)                          §
Defendant.                                       §


                  UNOPPOSED MOTION TO SUBMIT REAL PROPERTY
                          IN LIEU OF CASH OR SURETY

TO THE HONORABLE COURT:


        Now comes MICHAEL M. MACHADO on behalf of Defendant, GERARDO SOTO

GOMEZ and files this Unopposed Motion to Submit Real Property in Lieu of Cash or Surety.

Defendant moves this Honorable Court to accept the real property in lieu of cash or surety for the

following reasons:


     1. The Bexar County Appraisal District (“BCAD”) Payment Record with incorporated Tax

        Value/appraisal for tax year 2020 showing that the real property is appraised at $196,030

        and property taxes for all years up to and including 2020 are paid and up to date. (See

        Exhibit A).

     2. A Special Warranty Deed showing one owner of the property and no mortgages on the

        property. (See Exhibit B).

     3. A Deed of Trust from Grantor Monica Delgado to Trustee, Clerk of the U.S. District Court

        to secure the use of the property described therein as collateral in lieu of cash or surety.

        (See Exhibit C).

     4. Assistant United States Attorney ADRIAN ROSALES does not oppose this motion.


{00660524}
         Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 2 of 13




        WHEREFORE PREMISES CONSIDERED, Counsel for the Defendant respectfully prays

that this Unopposed Motion to Submit Real Property in Lieu of Cash or Surety be GRANTED,

and that this Honorable Court release Defendant on bond subject to the imposed conditions.

                                               Respectfully submitted,

                                               VALDEZ & TREVINO, ATTORNEYS AT LAW P.C.
                                               Callaghan Tower
                                               8023 Vantage Drive, Seventh Floor
                                               San Antonio, Texas 78230
                                               Telephone: (210) 598-8686
                                               Facsimile: (210) 598-8797

                                               /s/ Michael M. Machado
                                               Michael M. Machado
                                               State Bar No 12760475
                                               mmachado@valdeztrevino.com
                                               Counsel for Defendant Gerardo Soto Gomez




                                   CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was filed via the Court’s CM/ECF

electronic filing system, which caused to be served a true and correct copy of the foregoing

document upon the following counsel of record, on this12th day of January 2021, pursuant to Rule

5 of the Federal Rules of Civil Procedure:


        ASSISTANT UNITED STATE ATTORNEY
        Adrian Rosales


                                                   /s/ Michael M. Machado
                                                   Michael M. Machado




{00660524}
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 3 of 13




          EXHIBIT A
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 4 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 5 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 6 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 7 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 8 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 9 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 10 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 11 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 12 of 13
Case 5:20-cr-00543-OLG Document 174 Filed 01/12/21 Page 13 of 13
